Markell, J.,
delivered the opinion of the Court.
This is an “appeal”, which will be treated as an application for leave to appeal, from an order discharging the petitioner after hearing on a writ of habeas corpus. The order was entered November 10, 1949, the “appeal” filed November 18, 1949 with the clerk of the lower court. The papers were not transmitted to this court until March 10, 1950. Cf. Eule 49. The papers are meagre and do not include any statement by the judge setting forth the grounds of the application, the questions involved, and the reasons of the court for the action taken. 1947 Supp., Art. 42, sec. 3B. It does not appear that the order was stayed or petitioner admitted to bail. Apparently the maximum terms for which petitioner had been committed had expired, but even this may not be clear. No brief has been filed in support of the applica*717tion for appeal. It may be that a prisoner’s right to appeal would not be lost by delay of the clerk in transmitting the papers. In the instant case, even if we now have power (which we do not decide) to grant the application we think that in view of the total inaction of the State’s Attorney in the matter, the application should be denied.

Application denied, without costs.